Appeal from a judgment of the County Court of Essex County (Main, Jr., J.), rendered December 30,1993, convicting defendant upon his plea of guilty of two counts of the crime of grand larceny in the second degree.
Defendant, a former attorney, pleaded guilty to two counts of grand larceny in the second degree in satisfaction of a superior court information charging him with stealing client funds. He was sentenced to consecutive terms of 5 to 15 years in prison on each count. Defendant contends that the sentence imposed is harsh and excessive. We agree to the extent that, in the exercise of our discretion and in the interest of justice, we find that the sentences should run concurrently (see, People v Suhalla, 97 AD2d 857; People v Pettis, 62 AD2d 1110).
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by directing that the sentences imposed upon defendant be concurrent sentences, and, as so modified, affirmed.